Citation Nr: 1033461	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  07-15 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a hiatal hernia. 

2.  Entitlement to service connection for esophageal 
adenocarcinoma with resection secondary to hiatal hernia. 

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
renal arterial collapse with atrophy of the kidneys due to VA 
medical treatment. 

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
congestive heart failure due to VA medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 29 to May 22, 1956.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision, by the St. 
Louis, Missouri RO, which denied the Veteran's claims of 
entitlement to service connection for a hiatal hernia and service 
connection for esophageal adenocarcinoma, to include as secondary 
to a hiatal hernia; the RO also denied the claims for 
compensation under 38 U.S.C.A. § 1151 for renal arterial collapse 
with atrophy of the kidneys and congestive heart failure.  


FINDINGS OF FACT

1. There is no relationship between the post-service diagnosis of 
hiatal hernia and military service.  

2.  Esophageal adenocarcinoma was not manifest during service; it 
was not identified until June 2003 and is unrelated to service or 
to any service-connected disability.  

3.  The Veteran did not suffer additional kidney disability as a 
result of VA surgery in December 1987.  

4.  The Veteran has not experienced additional heart disability 
as a result of VA care.  




CONCLUSIONS OF LAW

1.  The Veteran does not have a hiatal hernia that is the result 
of disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

2.  The Veteran does not have esophageal adenocarcinoma that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2009); 
38 C.F.R. § 3.310 (2006).  

3.  The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for renal arterial collapse with kidney atrophy 
as a result of complications of a surgery performed at a VA 
facility in December 1987 have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.361 (2009).  

4.  The criteria for compensation under the provisions of 
38 U.S.C.A. § 1151 for congestive heart failure have not been 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, as 
in a statement of the case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters 
dated in January and April 2006 from the RO to the Veteran, which 
were issued prior to the RO decision in September 2006.  Those 
letters informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty 
to notify.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  It also appears that 
all obtainable evidence identified by the Veteran relative to his 
claims has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any other 
pertinent evidence not already of record that would need to be 
obtained for a proper disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and argument 
in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information 
that has not already been requested.  While the Veteran was not 
afforded an examination regarding his hiatal hernia or esophageal 
adenocarcinoma, the Board finds that such an examination was not 
warranted.  Specifically, a review of the Veteran's service 
treatment records contains no evidence of hiatal hernia or 
esophageal cancer.  The Veteran alleges that he was hit in the 
stomach during service and that this led to development of a 
hiatal hernia, which in turn caused esophageal cancer, but there 
is no support in the record for this proposition.  In other 
words, despite the Veteran's recitation of an injury in service, 
there is no information in the file indicating a relationship 
between such an injury and the development many years later of a 
hiatal hernia, except for the lay speculation by the Veteran 
himself.  Therefore, it is not necessary for VA to schedule the 
Veteran for an examination.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The RO has obtained a medical opinion on the other 
issues decided herein.  McLendon v. Nicholson, supra.  Nieves- 
Rodriguez v. Peake, 22 Vet. App 295 (2008).  The opinion was 
provided by a medical professional who reviewed the medical 
records.  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim under 
the VCAA.  Therefore, no useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

II.  Factual Background

The Veteran served on active duty for almost 2 months in 1956.  
The service treatment reports (STRs) are negative for any 
complaints, findings or diagnoses of hiatal hernia or esophageal 
adenocarcinoma.  On the occasion of his separation examination in 
May 1956, clinical evaluation of the upper digestive system was 
normal.  

Post service VA medical records dated from 1980 to 1988 show that 
the Veteran received clinical attention for several disabilities.  
A VA progress note, dated in October 1987, indicates that a sinus 
x-ray revealed a severely deviated septum to the right; it was 
suggested that the Veteran needed a septoplasty.  A VA discharge 
summary, dated in October 1987, reflects a diagnosis of nasal 
airway obstruction.  The discharge summary noted a past medical 
history of hiatal hernia.  On December 8, 1987, the Veteran was 
admitted to a VA hospital with preoperative diagnoses of nasal 
airway obstruction and upper visual field deficits.  The possible 
consequences of the procedure were discussed with the Veteran; he 
signed a consent form for the procedure.  On December 9, 1987, 
the Veteran placed under general anesthesia and he underwent 
nasal septal reconstruction and brow lift blepharoplasty.  

Of record is a discharge summary form Pemiscot Hospital, which 
shows that he was admitted to the hospital on July 26, 1994.  It 
was noted that the Veteran was seen in the emergency room after 
initially being seen in the office and had heart fluttering with 
chest pain and hyperventilation with tachypnea.  An abdominal 
ultrasound, performed on July 26, 1994 noted a small left kidney 
with no evidence of obstruction.  On the evening of July 27, 
1994, the Veteran developed clinical and x-ray evidence of 
pulmonary edema and congestive heart failure.  The Veteran was 
treated with vigorous dieresis with good effect and on July 29, 
1994, he had infiltrate in the right lower lobe, which was 
considered most likely pneumonia by the radiologist.  The Veteran 
only intermittently improved and tended to develop more evidence 
of pneumonia, pulmonary edema, or congestive heart failure.  The 
discharge diagnoses were pulmonary edema, pneumonia left upper 
lobe, hyperventilation, and hypokalemia.  

On August 2, 1994, the Veteran was transferred to Baptist 
Memorial Hospital with a diagnosis of congestive heart failure.  
It was noted that it was felt that the Veteran's heart failure 
was possibly secondary to ischemia versus left ventricular 
dysfunction.  He was started on Lasix and ACE inhibitors and his 
Verapamil was stopped.  On admission, the Veteran was noted to 
have some mild renal insufficiency.  The Veteran also complained 
of some chest discomfort suggestive of a GI etiology.  The 
Veteran underwent endoscopy which showed esophagitis; he was 
placed on Prilosec with improvement in symptoms.  The Veteran's 
creatine stabilized and he underwent successful catheterization 
on August 10, 1994, which showed no high grade stenosis.  He 
underwent elective left and right coronary angiography.  The 
impression was mild atherosclerotic plaquing without significant 
coronary artery disease.  His medications were maximized and he 
was discharged home in much improved condition.  The discharge 
diagnoses were congestive heart failure of unclear etiology, 
renal insufficiency, esophagitis, manic depressive syndrome, and 
hypertension.  

Of record are treatment reports from Ferguson Medical Center 
dated from June 1996 through August 2001.  During a clinical 
visit in June 1996, it was noted that the Veteran was seen with 
complaints of having off and on palpitations for the previous few 
weeks.  He denied any shortness of breath or diaphoresis or 
dyspnea associated with it.  His past medical history was 
significant for hypertension and congestive heart failure.  The 
assessment was chest pain, rule out ischemia, and palpitations.  
The examiner stated, in view of the Veteran's multiple risk 
factors for coronary artery disease, a stress test would be 
scheduled.  Later in June 1996, the examiner noted that he was 
somewhat concerned that the Veteran had what appeared to be only 
one functional kidney.  The examiner stated that it was unclear 
what happened to the Veteran's kidney and renal function.  When 
seen in January 1997, the Veteran was diagnosed with palpitations 
with irregular heartbeat, coronary artery disease, congestive 
heart failure, hypertension, peptic ulcer disease, and 
hypercholesterolemia.  These records indicate that the Veteran is 
allergic to Quinipril.  

Received in April 2006 were treatment records from Missouri Delta 
Medical Center dated from January 2001 to March 2003.  The 
Veteran was admitted to the hospital in January 2001 with a 
diagnosis of abdominal pain.  He underwent a gastroscopy.  The 
postoperative diagnoses were esophageal hiatal hernia and 
antritis.  An operative report in May 2002 reflects diagnoses of 
esophageal hiatal hernia with reflux, esophagitis and mild 
antritis.  Similar diagnoses were reported in March 2003.  

Received in April 2006 was a hospital report from St. Louis 
University Hospital indicating that the Veteran was admitted to 
the hospital on June 3, 2003 with a long history of severe 
heartburn and a brash taste in his mouth with recent worsening of 
his symptoms.  It was noted that he had an EGD done that showed 
an esophageal mass at the gastroesophageal junction.  A biopsy 
revealed carcinoma.  The Veteran reported being allergic to 
Quinipril, which made his heart stop.  It was also reported that 
the Veteran had a 50-pack-year history of smoking, which he quit 
in 1994.  The Veteran underwent a trans-hiatal esophagectomy, 
bronchoscopy and tracheotomy.  Clinic notes dated from January 
2005 through November 2005 show that the Veteran received follow-
up evaluation for complaints of heartburn and epigastric pain.  
These records reflect an assessment of hiatal hernia.  

Of record is a statement from Dr. Abdullah Arshad, dated in 
August 2006, indicating that the Veteran was his patient; he 
noted that the Veteran had multiple medical problems, including 
esophageal cancer status post resection with gastric anastomosis, 
arrhythmia, hypertension, COPD, diabetes mellitus type II, 
hyperlipidemia, osteoarthritis, gastritis, anxiety disorder, 
neuropathy, insomnia, depression and fatigue.  Dr. Arshad stated 
that the Veteran is on multiple medications for the above 
conditions.  Dr. Arshad noted that the Veteran is normally in 
severe distress due to pain in the upper abdomen and chest as a 
result of the gastroesophageal anastomosis; he is also easily 
fatigued.  Dr. Arshad reported that the Veteran also has a large 
hiatal hernia and renal insufficiency, left kidney atrophic and 
almost nonfunctional, and right kidney compensatorily enlarged.  

Of record is the report of a retroperitoneal sonogram, dated 
October 17, 2006, reported knowing atrophy of the left kidney 
following surgery in 1987.  It was noted that the left renal 
fossa was examined, but no recognizable renal tissue was 
identified.  The impression was that the left kidney was not 
visualized and by history has undergone severe atrophy following 
surgery in 1987; the remaining right kidney was morphologically 
normal in size and appearance.  

In August 2006, the Veteran's claims folder was forwarded to a VA 
examiner for review and opinion.  The examiner observed that the 
Veteran underwent a bilateral blepharoplasty and nasoseptal 
surgery at the VA Hospital in Memphis, Tennessee in 1987.  The 
examiner indicated that a review of those records revealed no 
evidence of any postoperative hypokalemia or postoperative 
complications.  The Veteran's surgical wounds healed well 
postoperatively and his nasal packing was removed and he was 
discharged for all intents and purposes in satisfactory 
condition.  The examiner also noted, at that time, it was 
reported that the Veteran had some 50-pack years of cigarette 
smoking accumulated by that time.  The examiner further observed 
that the Veteran went on to develop hypertension and diabetes 
throughout the 1990s and into 2000.  In 2003, the Veteran 
underwent arterography revealing a complete stenosis of the left 
renal artery and with the right kidney being normal with a 
reasonably good blood supply anteriorly.  The Veteran 
unfortunately developed distal esophageal carcinoma and underwent 
a gastric pull-up and resection of the tumor.  The Veteran 
indicates that he was treated at the Hayti, Missouri emergency 
room and hypokalemia was found; he had had his medications 
altered and was given Quinipril.  

The examiner noted that the Veteran contends that, as a result of 
the facelift operation, he sustained the loss of the left kidney 
and partial loss of the right kidney and arterial atrophy.  The 
examiner stated that it was his opinion that the combination of 
the Veteran's 50-pack years of cigarette smoking in concert with 
diabetes mellitus and hypertension was more likely as not 
responsible for the arterial occlusion to the left kidney and 
partial occlusion to the right kidney.  The examiner also stated 
that in no context within the medical sphere would it be feasible 
that his renal arterial supply would have been compromised by the 
1987 procedures.  Moreover, Quinipril, being an agiotensin 
converting enzyme (ACE) inhibitor is much more likely to cause 
hyperkalemia or elevated potassium levels, especially when used 
at the same time as potassium sparing diuretics.  The examiner 
observed that there is nothing in the claims file to indicate 
that the Veteran was taking such a combination and that would 
have provoked elevated cholesterol, not the reverse, hypokalemia, 
which he apparently had at the presentation to the Hai Tai 
emergency room.  The examiner also noted that the Veteran's 
diabetes was more likely as not responsible for his hypokalemia 
at the same time it was encountered.  The examiner further noted 
that the Veteran's congestive heart failure was more likely as 
not secondary to his prior infero-apical infarct, 50-pack years 
of smoking, preexisting hypertension/diabetes and malnutrition 
secondary to his gastric pull-up than any malfeasance medically.  
The examiner stated, in his opinion, that there is no evidence of 
carelessness, negligence, lack of proper skill, or error in 
judgment on the part of the VA health care providers during the 
medical care provided to the Veteran at any of his VA contacts 
for clinical care and one of his adverse outcomes were the result 
of an event that was not reasonably foreseeable.  

III.  Legal Analysis--Service Connection.

Service connection is warranted for disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1131.  To establish 
service connection for a disability, there must be:  "(1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service"--the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  

Under 38 C.F.R. § 3.310, service connection may also be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury, or for the degree of 
disability resulting from aggravation of a non-service-connected 
disability by a service-connected disability.  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there 
has been an amendment to the provisions of 38 C.F.R. § 3.310.  
See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. 
§ 3.310 (2009)).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the United 
States Court of Appeals for Veterans Claim's (Court) 1995 ruling 
in Allen, it was made clear in the comments to the regulation 
that the 2006 changes were intended to place a burden on the 
claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection based on aggravation may be made.  
This had not been VA's practice, which strongly suggests that the 
revision amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
Veteran's claim relating to the esophageal adenocarcinoma was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before the 
revision, which version favors the claimant.  See 38 C.F.R. 
§ 3.310 (2006).

The Board notes that a lay person is competent to describe what 
comes to the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

In Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a question of fact.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  



A.  Hiatal Hernia

Based on the record, the Board finds that service connection for 
hiatal hernia is not warranted.  The service treatment records 
(STRs) do not reflect any complaints, findings or diagnosis of a 
hiatal hernia.  Post-service evidence does not reflect a hiatal 
hernia diagnosis for decades after service discharge.  
Specifically, the post-service treatment records reflect that a 
hiatal hernia was first documented in 1985, some 29 years after 
separation from active service.  The passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability may be considered evidence 
against a claim of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  Even the Veteran has not credibly reported continuous 
symptoms since military service.  He has stated that being hit in 
the stomach area during service led to the hiatal hernia, and he 
has said that he has had symptoms since service, but the Board 
does not find his statements believable, especially in light of 
the absence of treatment for so many years.  Nothing about the 
remaining record tends to support or corroborate his statements.  
The Board finds it especially curious that the Veteran has said 
that he had to have Rolaids in his pocket at all times since boot 
camp, yet when examined for separation in May 1956 there was no 
mention of any problem, and examination of his gastrointestinal 
system was normal.  This sort of information leads the Board to 
find that the Veteran's statements are not credible.

Service connection may be granted when the evidence establishes a 
nexus between active duty service and current complaints.  
However, there is no competent evidence indicating that there is 
a relationship between the Veteran's hiatal hernia and active 
service.  The Board has reviewed all service treatment records 
and all post service treatment records, including VA as well as 
the private treatment records.  These records do not include any 
opinion linking hiatal hernia to service.  The Board finds that 
the evidence does not attribute the Veteran's hiatal hernia to 
active duty, despite his contentions to the contrary.  Without 
competent evidence linking the disorder to service, the benefit 
sought on appeal cannot be granted.  As such, the appeal of this 
issue is denied.  

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for a hiatal hernia.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).  

B.  Esophageal Adenocarcinoma

With regard to his claim of entitlement to service connection for 
esophageal adenocarcinoma, the Veteran has contended that this is 
secondary to his hiatal hernia.  However, because service 
connection has been denied for hiatal hernia, this theory of 
entitlement is not available to the Veteran.  

In addition, the Board concludes that service connection is also 
not warranted for esophageal adenocarcinoma on a direct basis.  
There is no evidence of cancer of the esophagus during the 
Veteran's military service.  STRs do not show any in-service 
complaints, findings, or diagnoses of a malignant tumor of the 
esophagus.  At the time of his separation, in May 1956, clinical 
evaluation of the upper digestive area was normal.  The earliest 
medical evidence of esophageal adenocarcinoma was in 2003, some 
47 years after the Veteran's separation from service.  As noted 
above, evidence of a prolonged period without medical complaint, 
and the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran does not 
contend, and the medical records do not reflect, that his 
esophageal cancer developed earlier than about 2003.  

Moreover, there is no medical evidence of record which relates 
the Veteran's esophageal cancer to service or to any service 
related injury or disease.  Therefore, in the absence of 
competent medical evidence of esophageal adenocarcinoma in 
service or within one year of separation from service, service 
connection on direct and presumptive bases must be denied.  

In summary, the Board concludes that the preponderance of the 
evidence is against granting entitlement to service connection 
for esophageal adenocarcinoma, either on a direct or secondary 
basis.  Because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit of 
the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002).  
See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  See also 38 
C.F.R. § 3.102 (2009).  

(The provisions of 38 U.S.C.A. § 1112 allow for a presumption of 
service incurrence for cancers, but only in the case of Veterans 
who served for 90 days or more.  In this case, the Veteran served 
for less than 2 months.)  

IV.  Legal Analysis--38 U.S.C.A. § 1151

The law provides that compensation may be paid for a qualifying 
additional disability or qualifying death, not the result of the 
Veteran's willful misconduct, caused by VA hospital care, medical 
or surgical treatment, or examination furnished the Veteran when 
the proximate cause of the disability or death was:  
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, or 
examination; or (B) an event not recently foreseeable.  
38 U.S.C.A. § 1151.  

The regulations provide that benefits under 38 U.S.C.A. § 1151(a) 
for claims received by VA on or after October 1, 1997, as in this 
case, for additional disability or death due to hospital care, 
medical or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy program, 
require actual causation not the result of continuance or natural 
progress of a disease or injury for which the care, treatment, or 
examination was furnished, unless VA's failure to timely diagnose 
and properly treat the disease or injury proximately caused the 
continuance or natural progress.  The additional disability or 
death must not have been due to the Veteran's failure to follow 
medical instructions.  38 C.F.R. § 3.361 (2009).  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the Veteran's additional 
disability or death, and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health- 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
Veteran's or, in appropriate cases, the Veteran's 
representative's informed consent.  To establish the proximate 
cause of an additional disability or death, it must be shown that 
there was carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination. Whether the proximate cause of a Veteran's 
additional disability or death was an event not reasonably 
foreseeable is in each claim to be determined based on what a 
reasonable health-care provider would have foreseen.  38 C.F.R. 
§ 3.361(d) (2009).  

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the beginning 
of the hospital care, medical or surgical treatment, or other 
incident in which the claimed disease or injury was sustained 
(i.e., medical examination, training and rehabilitation services, 
or work therapy), is compared to the veteran's condition after 
such treatment, examination or program has stopped.  See 38 
C.F.R. § 3.361(b).  

Provided that additional disability is shown to exist, the next 
consideration is whether the causation requirements for a valid 
claim have been met.  In order to establish actual causation, the 
evidence must show that the medical or surgical treatment 
resulted in the Veteran's additional disability.  See 38 C.F.R. 
§ 3.361(c) (1).  Furthermore, the proximate cause of the 
disability claimed must be the event that directly caused it, as 
distinguished from a remote contributing cause.  

In order for additional disability to be compensable under 38 
U.S.C.A. § 1151, the additional disability must have been 
actually caused by, and not merely coincidental to hospital care, 
medical or surgical treatment, or medical examination furnished 
by a VA.  Loving v. Nicholson, 19 Vet. App. 96, 100 (2005).  In 
order for additional disability to be compensable under 38 
U.S.C.A. § 1151, the additional disability must have been the 
result of injury that was part of the natural sequence of cause 
and effect flowing directly from the actual provision of 
"hospital care, medical or surgical treatment, or examination" 
furnished by VA and that such additional disability was directly 
caused by that VA activity.  Id at 101.  

A.  Renal Arterial Collapse with Kidney Atrophy

The Veteran maintains that he developed problems with his kidneys 
as a result of anesthesia used during surgery performed at a VA 
hospital in December 1987.  

Having considered the evidence pertaining to the Veteran's claim, 
the Board concludes that the requirements are not met for 
compensation under 38 U.S.C.A. § 1151.  The record indicates 
that, the Veteran had received treatment for nasal obstruction, 
it was suggested that the Veteran undergo septoplasty in order to 
correct a deviated nasal septum.  On December 8, 1987, the 
Veteran was admitted to a VA hospital with preoperative diagnoses 
of nasal airway obstruction and upper visual field deficits.  The 
record indicates that he was advised of the risks and 
complications associated with the septoplasty; it was noted that 
he signed a consent form which was placed in his chart.  On 
December 9, 1987, the Veteran was placed under general anesthesia 
and he underwent nasal septal reconstruction and brow lift 
blepharoplasty.  The records indicate that, postoperatively, he 
was discharged from the hospital in satisfactory condition 
without any complications.  

In August 2006, a VA examiner stated that it was the current 
renal disease was likely due to the Veteran's long history of 
tobacco use and/or his diabetes mellitus.  The VA examiner 
further stated that there was no evidence of fault on the part of 
the VA which resulted in his renal collapse with atrophy.  
Consequently, the requirements are not met for compensation under 
38 U.S.C.A. § 1151 for disability claimed as due to anesthesia 
used during a surgical procedure in December 1987.  

Simply put, the veteran has submitted no competent evidence which 
tends to substantiate his contentions that he suffered additional 
disability due to the surgery performed in December 1987.  In the 
absence of competent evidence that demonstrates additional 
disability caused by VA, the Board concludes that compensation 
under 38 U.S.C.A. § 1151 for renal problems is not warranted.  
Nothing except the Veteran's own speculation as to the cause of 
kidney disability contradicts the VA examiner's conclusion as to 
causation.  Accordingly, the claim is denied.  As the 
preponderance of the evidence is against the claim, the benefit-
of-the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

B.  Congestive Heart Failure

The Veteran has claimed entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for congestive heart failure, 
which he states was caused by a depletion of his blood potassium 
(hypokalemia) caused by a change in his prescription for 
hypertension.  He believes that when VA administered Quinipril he 
began to have problems.

Considering the claim in light of the above, the Board finds that 
entitlement to compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for a heart disability as a result of 
medications prescribed by the VA for treatment of hypertension 
has not been established.  The Board's analysis is similar to the 
analysis of the kidney claim.

The August 2006 VA examiner's opinion is that the Veteran's 
congestive heart failure was not the result of VA care.  
Significantly, the examiner explained that Quinipril is much more 
likely to cause hyperkalemia or elevated potassium levels, 
especially when used at the same time as potassium sparing 
diuretics.  The examiner observed that there is nothing in the 
claims file to indicate that the Veteran was taking such a 
combination and that such would have provoked elevated 
cholesterol, not the reverse, hypokalemia.  The examiner also 
noted that the Veteran's diabetes was more likely responsible for 
his hypokalemia.  The examiner further noted that the Veteran's 
congestive heart failure was more likely as not secondary to his 
prior infero-apical infarct, 50-pack years of smoking, 
preexisting hypertension/diabetes and malnutrition secondary to 
his gastric pull-up than any malfeasance medically.  In short, 
the examiner did not conclude that VA treatment caused or made 
worse any heart disability.

The VA physician based his opinion on a review of the Veteran's 
medical records, discussed the medical evidence and provided a 
rationale for the opinion.  As such, the Board considers this 
medical opinion to be of great probative value in this appeal.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and weight 
to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board).  

Significantly, neither the Veteran nor his representative has 
presented, identified, or alluded to the existence of any medical 
evidence or opinion that directly contradicts the VA examiner's 
August 2006 conclusions.  In the absence of competent evidence 
that demonstrates additional disability as a result of VA care, 
the Board concludes that compensation under 38 U.S.C.A. § 1151 
for congestive heart failure is not warranted.  

Consequently, the legal requirements are not met for compensation 
under 38 U.S.C.A. § 1151 for congestive heart failure.  As the 
preponderance of the evidence is against the Veteran's claim, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Service connection for hiatal hernia is denied.  

Service connection for esophageal adenocarcinoma is denied.  

Compensation under 38 U.S.C.A. § 1151 for renal arterial collapse 
with kidney atrophy as a result of surgical procedure at a VA 
facility is denied.  

Compensation under 38 U.S.C.A. § 1151 for congestive heart 
failure as a result of treatment received from VA is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


